DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-6, 9, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2359951 in view of McElroy (5,336,297).
RU ‘951 discloses a process for producing hexafluorobutadiene (HFBD) by dechlorinating 1,2,3,4-tetrachlorohexafluorobutane (HFTCB)  in the presence of water, isopropyl alcohol (having a carbon number of 3) and zinc dust (note Example 1).  This process is the same as that disclosed in the “<Reaction step>” of Example 1 in the instant specification (note last line of page 13 to line 21 of page 14).  Therefore, the process of RU ‘951 would naturally produce a solution containing isopropyl alcohol, zinc halide and zinc as in the process of Example 1 of the instant specification.  
In any event, RU ‘951 further discloses that the water-alcohol solution of zinc chloride remaining after dichlorination, which is considered as the claimed “mixture containing an alcohol having a carbon number of 3 or less, a zinc halide, and zinc”, can be easily recycled to recover alcohol and utilize zinc salts.  The recycling method may comprise the step of treating the reaction mass with an amount of hydrochloric acid to dissolve the excess zine, dilute with water and strip of the solvents under vacuum.  This technique allows the reuse of the alcohol (note machine translation, page 3, sixth paragraph).  This fairly teaches the step of adding HCl and water (i.e. to dilute) to a solution containing alcohol, zinc and zinc chloride and after the distillation step, a zinc chloride solution is obtained in addition to the water-alcohol azeotrope.
For the amount of water added to the water-alcohol solution of zinc chloride in the “dilute with water” step, it would have been obvious to one skilled in the art to add a sufficient amount of water in the process of RU ‘951 so that a water-alcohol azeotrope could be obtained after distillation step.  Without a showing of criticality or unexpected results, the claimed mass ratio of water to the mixture is not seen as a patentable difference because the mixture already contains some water and the water is not disclosed to provide any special effect for the claimed process.
For the instants 3 and 5, the reaction solution in RU ‘951 is obtained by dechlorination reaction of HFTCB (a chlorinated and fluorinated compound), in the presence of zinc and in the process of RU ‘951, HCl is used and zinc chloride is produced as stated above.
For the instant claim 6, 9 and 11, the temperature for the distillation in RU ‘951 is 80oC (note Example 1).  This value is well within the claimed range of “50oC or more and 150oC or less”.
For other alcohol beside the isopropyl alcohol as disclosed in Example 1 or ethanol in Example 3 of RU ‘951, it would have been obvious to one skilled in the art to select an appropriate alcohol as the solvent for the process of RU ‘951 through routine experimentation.
For the temperature of the distillation step, it would have been obvious to one skilled in the art to select a suitable temperature for the distillation step, beside the 80oC as disclosed in Example 1 of RU ‘951, in order to separate the water and alcohol from the zinc chloride.
For the instant claim 12, it would have been obvious to one skilled in the art to remove as much as possible the alcohol from the reaction mass by distillation, this would increase the concentration of the zinc chloride in the distillation residue.
The difference is RU ‘951 does not specifically disclose an impurity removal step, such as removing insoluble substances as required in the instant claims 1 and 14.
However, RU ‘951 does disclose that the zinc salts, i.e. zinc chloride solution, can be recovered and utilized (note machine translation, page 3, sixth paragraph).
McElroy ‘297 discloses that aqueous zinc chloride solution is subjected to electrolysis to produce zinc metal and chlorine gas (note claim 10).  McElroy ‘297 further discloses the pure zinc chloride solution is used for electrowinning of the zinc therefrom (note column 4, lines 2-5), except for the added NaCl in order to increase the conductivity of the solution for electrowinning (note column 4, lines 5-8).
It would have been obvious to one of ordinary skill in the art to remove any impurities (soluble and insoluble) in the zinc chloride solution obtained in the process of RU ‘951 in order to produce a pure zinc chloride solution that could be used to produce zinc metal, as suggested by McElroy ‘297.
Claim 2, 4, 7-8, 10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 54-115,698 in view of RU ‘951 and McElroy (5,336,297).
JP ‘698 discloses a method for treating a solution of zinc halide in lower alcohol (note title).  
For the instant claims 2 and 4, JP ‘698 discloses that in the dehalogenation reaction of halogenated hydrocarbons with metal zinc powder, it is necessary to dissolve the zinc halide formed on the surface of the metal zinc powder in a solvent.  Suitable solvents are alcohol, dioxane, formamide, water-dispersant, ethyl acetate and the like.  In particular, lower alcohol are superior to other solvents because of their favorable boiling point and easy separation of the product and solvent (note machine translation, page 2, top paragraph).  The dehalogenation reaction between the halogenated hydrocarbon and metal zinc in the presence of a lower alcohol, the lower alcohol is used in a large excess so that the zinc halide concentration in the lower alcohol solution is low.  The lower alcohol is methyl alcohol, ethyl alcohol, propyl alcohol, butyl alcohol.  The first three have 1-3 carbons.  JP ‘698 uses methyl alcohol (methanol) in the example (note machine translation, last 4 lines of the middle paragraph).  This lower alcohol solution contains mainly unreacted metal as an insoluble component, and a small amount of zinc oxide and a complex compound of zinc halide and zinc hydroxide contained as impurities in metal zinc (note machine translation, bottom paragraph).  Thus, JP ‘698 fairly discloses that after the dehalogenation reaction, the lower alcohol contains zinc chloride and unreacted zinc is considered as the claimed “mixture containing an alcohol having a carbon or less, a zinc halide, and zinc to give a liquid mixture” in the instant claim 1 and the “mixture” in JP ‘698 was formed by dechlorination as required in the instant claims 4.
For the “mixture preparation step” and “a first addition step” as required in the instant claim 2, when solvent other than alcohol was used in the process of JP ‘698, such as dioxane with a boiling point 101oC, dioxane may not be easily separated from the zinc chloride by distillation.  Thus, it would have been obvious to one skilled in the art to replace the dioxane with an alcohol before the step of adding the aqueous hydrochloric acid (which contains water) so that alcohol could easily be separated from zinc chloride later by distillation.  

JP ‘698 fairly discloses the need to separate and re-using zinc halide and lower alcohol (note machine translation, first sentence of the lower paragraph).  JP ‘698 further discloses that since excess of lower alcohol, after the dechlorination, the dilute lower alcohol solution of zinc halide is concentrated by heating, evaporation, etc. and then hydrochloric acid is added to this solution as necessary to obtain a clear lower alcohol solution of zinc halide (note machine translation, the sentence bridging pages 2-3).  JP ‘698 discloses that concentrated hydrochloric acid was used (note machine translation, page 4, first line), this fairly discloses that aqueous hydrochloric acid with concentration up to about 38% was used, such aqueous hydrochloric acid is considered as both the “water” and the “hydrogen halide” as required in the instant claim 1.  Thus, the clear lower alcohol solution of zinc halide as disclosed in JP ‘698 would also contain water.
For the instant claims 7, JP ‘698 fairly discloses the use of HCl and the formation of zinc chloride.
After adding hydrochloric acid to the lower alcohol solution containing zinc chloride and zinc to obtain the clear lower alcohol solution of zinc halide, JP ‘698 further discloses the step of converting the zinc halide to zinc hydroxide by adding an alkali metal hydroxide or an alkaline earth metal hydroxide (note machine translation, page 3, middle paragraph).  
The difference is JP ‘698 does not disclose (1) the distillation step to separate the lower alcohol from the clear lower alcohol solution of zinc halide to obtain an aqueous solution of zinc halide and (2) the step of removing impurities from the zinc halide solution as required in the instant claims 15-19.
For difference (1), RU ‘951 discloses a process as stated above.
RU ‘951 discloses that the water-alcohol solution of zinc chloride remaining after dechlorination can be easily recycled to recover alcohol and utilize zinc salts.  The recycling method may comprise treating the solution with an amount of hydrochloric acid to dissolve the excess zinc, dilute with water, and distill the solvents under vacuum (note machine translation, page 3 , sixth paragraph).
McElroy ‘297 discloses that aqueous zinc chloride solution can be subjected to electrolysis to produce zinc metal and chlorine gas.
It would have been obvious to one of ordinary skill in the art to recover an aqueous zinc chloride, instead of zinc hydroxide, from the clear lower alcohol solution of zinc halide in the process of JP ‘698, as suggested by RU ‘951 because the solvent could be recovered as well as the zinc chloride, which is a desirable product as suggested by either Saito ‘297 or McElroy ‘297.
For the instant claims 7-8, RU ‘951 discloses that the temperature for the distillation step can be 80oC (note Example 1).
For the instant claims 12-13, Saito ‘297 discloses the use of a 60% by weight aqueous solution of zinc chloride (note column 3, line41-42).  McElroy ‘297 does not specifically disclose the concentration of zinc chloride; however, it would have been obvious to one skilled in the art obtain a zinc chloride with as high of a concentration as possible in order to produce more zinc metal and chlorine gas in the electrolysis step.  

For difference (2), McElroy ‘297 further discloses that the zinc chloride solution is pure (note the above rejection).
For the combined teaching of JP ‘’698, RU ‘951 and McElroy ‘297, it would have been obvious to one of ordinary skill in the art to remove any impurities (soluble and insoluble) in the zinc chloride solution obtained in the combined teaching in order to produce a pure zinc chloride solution that could be used to produce zinc metal, as suggested by McElroy ‘297.

Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
The 102 rejection is withdrawn in view of Applicants’ amendments to claim 1.
For the rejection of claim 2, Applicants argue that claim 2 is patentable for at least the following reasons:
1. The method according to claim 2 is patentable for at least the same reasons explained in the previously-filed amendment.  
The reasons as stated in previously-filed amendment are not persuasive for the same reasons as stated in previous office action.
2. A person of ordinary skill in the art would not have arrived at the claimed method when properly considering the teaching of JP ‘698 as a whole.  This is because the goal and purpose of JP ‘698 is to recover zinc hydroxide.
Granted that JP ‘698 discloses the step of converting zinc chloride to zinc hydroxide; however, JP ‘698 still clearly teaches that a solution of zinc chloride in mixture with a lower alcohol is obtained.  JP ‘698 also teaches that it is known in the art to separate the lower alcohol from the zinc halide by evaporating the lower alcohol (note page 2 of the machine translation, lines 1-7 of the second paragraph) even though the process may require a large amount of energy.  Thus, it would have been obvious to one skilled in the art to recover the zinc value in JP ‘698 in any suitable form (i.e. zinc chloride solution or zinc hydroxide) depending on the need and the cost for recovering the desired product.  McElroy is stated in the above rejection to teach that it is desirable in the art to use a pure zinc chloride solution to produce zinc by electrowinning.  Thus, it would have been obvious to one skilled in the art to recover the zinc value in JP ‘698 as a zinc chloride solution so that it could be used to produce zinc as suggested by McElroy
Applicants argue that the step of adding hydrochloric acid to the lower alcohol solution of zinc halide in JP ’698 is similar to the addition step of the claimed invention, but the subsequent step of “distilling to obtain an aqueous solution of zinc halide” is not taught or suggested JP ‘698.
Granted that JP ‘698 does not disclose the step of distilling to obtain an aqueous solution of zinc halide; however, RU ‘951 and McElroy are applied as stated above to suggest the desire of recovering an aqueous solution of zinc halide so that it could be used to subsequently produce zinc (note McElroy ‘297), and how to recover such aqueous solution of zinc halide by distillation (note RU ‘951).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3. A person of ordinary skill in the art would never have thought to combine the teachings of JP ‘698 with the teachings RU ‘951 because the references have opposite goals; namely, recovering different types of compounds.
Again, McElroy is now applied to suggest the desire of recovering an aqueous solution of zinc chloride so that it would be used to produce zinc and RU ‘951 is applied to teach how to recovering such aqueous solution zinc chloride.
4. Saito and McElroy do not support such a modification of JP ‘698 for all the same reasons explained in the previously-filed amendment; namely, the mere use of a zinc halide by Saito and McElroy would not have provided a person of ordinary skill in the art with a reason to modify JP ‘698 to recover zinc halide.
The reason is not persuasive for the same reasons as stated in previous office actions.  As stated above, it would have been obvious to one skilled in the art to recover the zinc values in the process of JP ‘698 in any form, i.e. as zinc chloride or zinc hydroxide, as long as the recovered compound could be re-used.  Since McElroy fairly suggests that zinc chloride solution could be used to produce zinc, it would have been obvious to one skilled in the art to recover the zinc values in JP ‘698 as zinc chloride, instead of zinc hydroxide.
5.  It would have not been obvious in view of JP ‘698 to remove an organic solvent (e.g., tetrahydrofuran) used in a dehalogenation reaction and then subsequently add an alcohol (e.g., 2-propanol) prior to adding the hydrohalic acid (e.g. HCl).  This is at least because JP ‘698 does not teach such a step and does not desire to obtain a zinc halide.
As stated in the above rejection, when solvent other than alcohol was used in the process of JP ‘698, such as dioxane with a boiling point of 101oC, it would be difficult to separate the solvent from the water by distillation because the boiling point of the solvent is too close the boiling point of water.  Thus, it would have been obvious to one skilled in the art to replace the dioxane with an alcohol, such as isopropyl alcohol as disclosed in RU ‘951, because such alcohol could be easily recovered by distillation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 10, 2022